Citation Nr: 1329273	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, claimed as to 
include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1982, December 1985 to December 1988, and July 2000 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and January 2010 rating 
decisions by a Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified at a February 2011 
hearing by the undersigned held sitting at the RO.  A 
transcript of that hearing is associated with the claims 
file.

The Veteran's appeal was remanded by the Board in November 
2011.  Review of the claims file reveals that there has been 
substantial compliance with the remand directives.  
Accordingly, an additional remand is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.

In an August 2013 document, the Veteran raised the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  As the record does not currently 
reflect this matter to have been adjudicated by the RO, the 
Board does not have jurisdiction over it.  Accordingly, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show that the 
Veteran was treated for left shoulder pain in June 1988, and 
that a left shoulder scar was noted in the May 2000 report 
of medical examination; they do not show reports of 
psychiatric symptomatology or a diagnosed psychiatric 
disability during any of the Veteran's periods of military 
service.

2.  The evidence does not relate the Veteran's currently 
diagnosed bilateral shoulder disability to his military 
service, on either a direct basis or secondary basis.

3.  The evidence does not relate the Veteran's currently 
diagnosed PTSD to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A May 2009 letter 
satisfied the duty to notify provisions, to include 
notifying the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter specifically asked the Veteran for information 
concerning his claimed in-service stressors and identifying 
information regarding the dates, persons, and circumstances 
involved.  

A November 2010 Formal Finding noted that the Veteran's 
drill dates for the period January 1983 to December 1984 
could not be determined.  A November 2012 Formal Finding 
concluded that no records from the Arizona National Guard 
were available concerning the Veteran's service from January 
1983 to December 1984, specifically concerning the death of 
a Guard member at Ft. Huachuca.  Otherwise, the Veteran's 
service treatment records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's 
Social Security Administration (SSA) disability 
determination, and the medical records considered in making 
that decision, were obtained in August 2010.  38 C.F.R. 
§ 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 
(Fed. Cir. 2010).  The December 2006, January 2009, and 
December 2011 VA examinations were adequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) recently 
held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the 
Veterans Law Judge (VLJ) who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These 
duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that 
may have been overlooked.  Here, during the Board hearing 
the VLJ noted the elements that were lacking to substantiate 
the Veteran's claims.  The Veteran was assisted at the 
hearing by an accredited representative who with the VLJ 
asked questions to ascertain the Veteran's disabilities' 
history, etiology, and/or severity.  The record does not 
reflect that pertinent evidence that would substantiate the 
claim was identified by the Veteran or the representative.  
The hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims.  Neither the 
representative nor the Veteran has suggested any deficiency 
in the conduct of the hearing.  Therefore, the Board finds 
that, consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional 
evidence pertinent to the issues adjudicated in this 
decision is available, but not associated with the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication VA did not provide sufficient 
notice or assistance, such that it reasonably affects the 
outcome of the case, the Board finds that any such lack of 
sufficient notice is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. 
App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  This means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due 
to or the result of, or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Aggravation does not exist 
when there is a temporary worsening in symptoms, but the 
condition itself does not worsen, and the evidence does not 
establish a worsening of the preexisting condition.  Hunt v. 
Derwinski, 1 Vet. App. 292   (1991). 

Bilateral Shoulder Disability

The Veteran asserts, to include in his July 2007 notice of 
disagreement that he has a bilateral shoulder disability 
that was caused by the physical requirements of his military 
service.

The Veteran's service treatment records from his first 
period of service do not reflect complaints of symptoms of 
either shoulder.  While a December 1986 service treatment 
record noted the Veteran's report that he pulled his left 
neck/shoulder muscle while exercising, physical examination 
revealed that it was an injury to the left side of the neck, 
not the shoulder, as neck strain was diagnosed.  The 
December 1987 periodic examination and report of medical 
history similarly showed no physical abnormalities; and the 
Veteran denied broken bones, arthritis/bursitis, bone or 
joint deformity, or painful or trick shoulder.  A June 1988 
record noted the Veteran complained of left shoulder pain 
after changing a muffler on a car; a pulled muscle was 
assessed, moderate work limitation assigned, and Motrin 
prescribed.  A September 1988 record noted the Veteran had 
been involved in a motorcycle MVA and complained of low back 
pain, but not of shoulder pain.  Between periods of service, 
a February 1993 VA outpatient treatment record noted the 
Veteran's report of 1991 left shoulder surgery.  The May 
2000 report of medical examination noted a four inch scar 
was found on the left shoulder on physical examination.  The 
May 2000 applicant medical prescreening form noted that he 
had no painful or trick joints or impaired use of arms legs, 
hands, or feet.  However, a July 2000 service treatment 
record noted the Veteran's report of shoulder pain.  He was 
ultimately medically discharged.  

The post-service medical evidence reflects continued reports 
of left shoulder pain beginning in February 2001, and 
bilateral shoulder pain, beginning in September 2005.  
However, December 2005 VA X-rays of the bilateral shoulders 
and an April 2006 private X-ray of the left shoulder showed 
not abnormal clinical findings.  Bilateral shoulder pain was 
again noted in March 2006 and April 2006 VA records; these 
reports of pain continue through the December 2011 VA 
examination.  An April 2006 private left shoulder X-ray 
showed mild left shoulder degenerative arthritis with 
evidence of left rotator cuff disease.  December 2006 VA X-
rays showed bilateral narrowing of the shoulder joint and 
chronic rotator cuff abnormality.  In August 2006 and again 
in November 2009, left shoulder surgery was performed.  

The evidence of record does not establish a direct 
relationship between the Veteran's right or left shoulder 
disabilities and his military service.  A January 2009 VA 
examiner diagnosed bilateral shoulder impingement syndrome, 
and concluded that it was not caused by or the result of the 
Veteran's military service, on the basis that the Veteran's 
initial left shoulder injury occurred between his second and 
third periods of active duty.  The examiner concluded that 
the right shoulder onset of symptoms did not occur until 
2000, with no known frank injury; rather, they had occurred 
over time.  Thus, service connection for either a right or a 
left shoulder disorder on a direct basis is not warranted.

Further, a December 2011 VA examiner noted that the Veteran 
was allowed to reenlist in 2000 because his reenlistment 
physical showed no physical abnormalities besides the left 
shoulder scar, but after experiencing significant left 
shoulder pain in July 2000, he was medically discharged.  
However, the examiner concluded that it was less likely than 
not that the symptomatology the Veteran experienced during 
his month of active duty service from July 2000 to August 
2000 constituted a permanent increase in severity; rather, 
it was a temporary flare-up, based on the records which do 
not show left shoulder symptomatology again until 2006.  
Thus, the record also establishes that while there is 
evidence of a preexisting left shoulder disability on 
service entrance in May 2000, any increased degree of 
symptomatology was temporary and/or due to the natural 
course of the disease.  For these reasons, service 
connection for a left shoulder disability on the basis of 
aggravation is also not warranted.

The preponderance of the evidence is against the claim.  
There is no doubt to be resolved, and service connection for 
either a right shoulder disability or a left shoulder 
disability is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran alleges he has PTSD resulting from experiencing 
several stressor events during military service.  As 
delineated in November 2007 and December 2010 VA records, 
the Veteran described his stressors as when he witnessed a 
friend commit suicide; the decapitation of his staff 
sergeant as a result of a motor vehicle accident; and a 
young soldier crushed between two tanks.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2012); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred, unless the stressor is related to a 
veteran's fear of hostile military or terrorist activity.  
38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843 (2010).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not a veteran was "engaged in combat with the enemy."  Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, that veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304 (d), (f); see also Doran v. Brown, 
6 Vet. App. 283, 289 (1994). 

But if that veteran did not engage in combat with the enemy, 
or if the claimed stressors are not related to combat, then 
his or her testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and that testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, 
service records or other corroborative evidence must 
substantiate or verify his or her testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen, 10 
Vet. App. at 142.

While his DD214s reflect that he served in Infantry units, 
they do not reflect that he had any overseas service.  To 
the extent that the Veteran alleged, to include in October 
2008, January 2009, and December 2009 VA treatment records, 
that he engaged in special or covert operations during the 
Carter and Reagan Administrations concerning the United 
States invasions of Panama and Grenada, the record does not 
establish that the Veteran participated in any overseas 
missions.  During the time the Veteran alleges to have 
engaged in those activities, his service treatment records 
place him within the domestic United States, to include at 
Bliss Army Community Hospital in Sierra Vista, Arizona.  
Accordingly, the Board finds that the Veteran did not have 
combat service for the purposes of 38 U.S.C.A. § 1154(b).  

Review of the record also does not reflect that any of these 
stressors have been verified.  The August 2009 Formal 
Finding of Unavailability detailed the efforts taken by the 
RO to verify the Veteran's stressors.  These included 
contact by mail to the National Personnel Records Center, 
the U.S. Army Crime Records Center as well as to the Army's 
FOIA officer at Fort Rucker.  None of the sources 
corroborated the events.  Moreover, because the service 
records contradict any assertion the Veteran participated in 
combat, none of his claimed facts are considered probative.  

Further, several diagnoses are of record which relate the 
Veteran's PTSD to his reported childhood sexual and physical 
abuse.  The December 2006 VA examiner concluded that the 
Veteran's diagnosis was chronic PTSD, directly related to 
his chronic childhood sexual trauma and family dysfunction, 
and not caused by or exacerbated by military service; 
indeed, the examiner notes that the Veteran commented that 
while in military he actually improved the quality of his 
life and had positive relationship with his superiors and 
fellow soldiers.  Similarly, the May 2008 diagnosis of PTSD 
was predicated on the Veteran's childhood sexual abuse, as 
well as his "Vietnam battle experiences" (which is 
inconsistent with the Veteran's service personnel records 
showing initial entry into service in 1979).  Accordingly, 
service connection for PTSD is not warranted.

The preponderance of the evidence is against the claim.  
There is no doubt to be resolved, and service connection is 
not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.


ORDER

Service connection for a bilateral shoulder disability is 
denied.

Service connection for PTSD is denied.


REMAND

The evidence of record with respect to the Veteran's claim 
for a non-PTSD acquired psychiatric disability is 
inconsistent.  Specifically, January 2007, November 2007, 
and May 2008 VA records relate the Veteran's depression to 
his reported childhood sexual and physical abuse, and note 
that his depression had been longstanding and/or begun in 
childhood; the December 2006 VA examination, interestingly, 
makes note of the Veteran's report that his time in the 
military was good and actually improved his life.  

Conversely, other VA records, including those dated in April 
2001, August 2001, October 2001, and December 2006 conclude 
that the Veteran's non-PTSD psychiatric disability was the 
result of his inability to cope with declining health and 
financial concerns which, being unemployed, were beyond his 
control; the August 2001 record specifically noted a 
diagnosis of low back pain with associated depression, 
anxiety, insomnia, and fatigue.  (The Veteran is service 
connected for degenerative disc disease with left lower 
extremity radiculopathy.)  Remand is required so that the 
potential etiologies of the Veteran's non-PTSD acquired 
psychiatric diagnoses can be explored and reconciled.  

Accordingly, the issue of entitlement to service connection 
for an acquired psychiatric disability other than PTSD is  
REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination with a VA examiner/s having 
experience in diagnosing acquired 
psychiatric disabilities.  The examiner/s 
is/are requested to review the entire 
claims file, both in paper and electronic 
form.  After review of the record and 
examination of the Veteran, using whatever 
tests are appropriate, the examiner should 
state whether it is at least as likely as 
not that any of the acquired psychiatric 
diagnoses other than PTSD documented 
during the appeal period (depressive 
disorder not otherwise specified, 
depression, anxiety disorder not otherwise 
specified) is related to the Veteran's 
military service, to the manifestations of 
his service-connected disabilities (i.e. 
do his lumbar spine disability symptoms 
result in a mental disorder), or to the 
medications prescribed for his service-
connected disabilities.  The examiner 
should also address the impact and/or 
influence of the Veteran's post-service 
substance abuse and his reported childhood 
sexual and physical abuse in the context 
of the overall psychiatric picture.  

The examiner should fully explain any 
opinion stated.  An examiner's report that 
he or she cannot provide an opinion 
without resort to speculation is 
inadequate unless the examiner provides a 
rationale for that statement.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).  As 
such, if the examiner is unable to offer 
an opinion, it is essential that the 
examiner provide a rationale for the 
conclusion that an opinion could not be 
provided without resort to speculation, 
together with a statement as to whether 
there is additional evidence that could 
enable an opinion to be provided or 
whether the inability to provide the 
opinion is based on the limits of medical 
knowledge.

2.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, provide a Supplemental Statement 
of the Case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Then, return 
the appeal to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


